Exhibit 24(b)(8.153) RiverSource Fund Distributors, Inc. Date: To: March 26, 2009 ING Life Insurance and Annuity Company, ING Institutional Plan Services, LLC, and ING Financial Advisers, LLC (collectively referred to as Company) Re: Selling and Services Agreement and Fund Participation Agreement (Agreement) Dear Sir/Madam: RiverSource Investments, LLC acquired J. & W. Seligman & Co. Incorporated in November 2008. Now the RiverSource Family of Funds includes Seligman Funds. Enclosed is an updated Schedule A to Companys Agreement with RiverSource that includes Seligman Funds. Schedule A is effective when RiverSource Service Corporation begins serving as the transfer agent for Seligman Funds, expected to be on or about June 12, 2009. By signing this letter, Company consents to the updated Schedule A referenced above. Companys placing of an order or acceptance of payments of any kind on or after June 12, 2009 under the Agreement will be deemed consent. If you have any questions please contact Henry Schulteis, associate counsel, at 612-671-4468. Regards, /s/ Patrick T. Bannigan Senior Vice President RiverSource Fund Distributors, Inc. RiverSource Distributors, Inc. Consent Consent /s/ Lisa S. Gilarde /s/ Marianne Sullivan ING Life Insurance and Annuity Company ING Institutional Plan Services, LLC Consent /s/ David Kelsey ING Financial Advisers, LLC Enclosure (or attached in the e-mail): Schedule A SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST Revised Date: On or about May 8, 2009 Purpose of Revision: Updated to include Seligman Funds NASDAQ FUND NAMES Class Symbol CUSIP RiverSource 120/20 Contrarian Equity Fund A RCEAX 76932C445 RiverSource 120/20 Contrarian Equity Fund R5 RCERX 76932C387 RiverSource Absolute Return Currency & Income Fund A RARAX 768914723 RiverSource Absolute Return Currency & Income Fund R4 768914673 RiverSource Absolute Return Currency & Income Fund R5 RARRX 768914533 RiverSource Balanced Fund A INMUX 76931G108 RiverSource Balanced Fund R4 76931G405 RiverSource California Tax-Exempt Fund A ICALX 768911109 RiverSource Disciplined Equity Fund A AQEAX 76931H106 RiverSource Disciplined Equity Fund R2 76931H734 RiverSource Disciplined Equity Fund R3 RSDEX 76931H726 RiverSource Disciplined Equity Fund R4 76931H502 RiverSource Disciplined Equity Fund R5 RSIPX 76931H718 RiverSource Disciplined International Equity Fund A RDIAX 768915860 RiverSource Disciplined International Equity Fund R2 RDIOX 768915761 RiverSource Disciplined International Equity Fund R3 RDIEX 768915753 RiverSource Disciplined International Equity Fund R4 768915837 RiverSource Disciplined International Equity Fund R5 RDIFX 768915746 RiverSource Disciplined Large Cap Growth Fund A RDLAX 76931G736 RiverSource Disciplined Large Cap Growth Fund R2 76931G686 RiverSource Disciplined Large Cap Growth Fund R3 76931G678 RiverSource Disciplined Large Cap Growth Fund R4 RDLFX 76931G660 RiverSource Disciplined Large Cap Growth Fund R5 76931G652 RiverSource Disciplined Large Cap Value Fund A RLCAX 76931G645 RiverSource Disciplined Large Cap Value Fund R2 RLCOX 76931G595 RiverSource Disciplined Large Cap Value Fund R3 RLCTX 76931G587 RiverSource Disciplined Large Cap Value Fund R4 RLCYX 76931G579 RiverSource Disciplined Large Cap Value Fund R5 RLCRX 76931G561 RiverSource Disciplined Small and Mid Cap Equity Fund A RDSAX 768922866 RiverSource Disciplined Small And Mid Cap Equity Fund R4 768922833 RiverSource Disciplined Small Cap Value Fund A RDVAX 768922601 RiverSource Disciplined Small Cap Value Fund R2 768922791 RiverSource Disciplined Small Cap Value Fund R3 768922783 RiverSource Disciplined Small Cap Value Fund R4 RSDVX 768922882 1 of 10 SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST NASDAQ FUND NAMES Class Symbol CUSIP RiverSource Disciplined Small Cap Value Fund R5 768922775 RiverSource Diversified Bond Fund A INBNX 768912602 RiverSource Diversified Bond Fund R2 768912685 RiverSource Diversified Bond Fund R3 RSDBX 768912677 RiverSource Diversified Bond Fund R4 768912875 RiverSource Diversified Bond Fund R5 RSVBX 768912669 RiverSource Diversified Equity Income Fund A INDZX 76931G504 RiverSource Diversified Equity Income Fund R2 RDEIX 76931G793 RiverSource Diversified Equity Income Fund R3 RDERX 76931G785 RiverSource Diversified Equity Income Fund R4 76931G884 RiverSource Diversified Equity Income Fund R5 RSEDX 76931G777 RiverSource Dividend Opportunity Fund A INUTX 76931M105 RiverSource Dividend Opportunity Fund R2 RSOOX 76931M840 RiverSource Dividend Opportunity Fund R3 RSOTX 76931M832 RiverSource Dividend Opportunity Fund R4 76931M501 RiverSource Dividend Opportunity Fund R5 RSDFX 76931M824 RiverSource Emerging Markets Bond Fund A REBAX 768914665 RiverSource Emerging Markets Bond Fund R4 768914624 RiverSource Equity Value Fund A IEVAX 768917106 RiverSource Equity Value Fund R2 768917742 RiverSource Equity Value Fund R3 RSEVX 768917734 RiverSource Equity Value Fund R4 768917502 RiverSource Equity Value Fund R5 768917726 RiverSource Floating Rate Fund A RFRAX 76931K877 RiverSource Floating Rate Fund R4 76931K836 RiverSource Floating Rate Fund R5 RFRFX 76932P107 RiverSource Global Bond Fund A IGBFX 768914871 RiverSource Global Bond Fund R4 768914830 RiverSource Global Technology Fund A AXIAX 768914772 RiverSource Global Technology Fund R4 RSGTX 768914731 RiverSource Growth Fund A INIDX 76931H601 RiverSource Growth Fund R2 76931H692 RiverSource Growth Fund R3 RSCGX 76931H684 RiverSource Growth Fund R4 76931H874 RiverSource Growth Fund R5 RSWHX 76931H676 RiverSource High Yield Bond Fund A INEAX 768919102 RiverSource High Yield Bond Fund R2 768919862 2 of 10 SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST NASDAQ FUND NAMES Class Symbol CUSIP RiverSource High Yield Bond Fund R3 768919854 RiverSource High Yield Bond Fund R4 RSHYX 768919508 RiverSource High Yield Bond Fund R5 768919847 RiverSource Income Builder Basic Income Fund A RBBAX 76931L602 RiverSource Income Builder Basic Income Fund R4 76931L883 RiverSource Income Builder Enhanced Income Fund A RSBAX 76931L875 RiverSource Income Builder Enhanced Income Fund R4 76931L842 RiverSource Income Builder Moderate Income Fund A RSMAX 76931L834 RiverSource Income Builder Moderate Income Fund R4 76931L792 RiverSource Income Opportunities Fund A AIOAX 768912867 RiverSource Income Opportunities Fund R4 768912826 RiverSource Inflation Protected Securities Fund A APSAX 76931K505 RiverSource Inflation Protected Securities Fund R4 76931K885 RiverSource Intermediate Tax-Exempt Fund A INFAX 76931P108 RiverSource Large Cap Equity Fund A ALEAX 76931H866 RiverSource Large Cap Equity Fund R2 76931H668 RiverSource Large Cap Equity Fund R3 76931H650 RiverSource Large Cap Equity Fund R4 76931H825 RiverSource Large Cap Equity Fund R5 76931H643 RiverSource Large Cap Value Fund A ALVAX 76931H817 RiverSource Large Cap Value Fund R2 76931H635 RiverSource Large Cap Value Fund R3 76931H627 RiverSource Large Cap Value Fund R4 RSLVX 76931H767 RiverSource Large Cap Value Fund R5 76931H619 RiverSource Limited Duration Bond Fund A ALDAX 768912818 RiverSource Limited Duration Bond Fund R4 768912768 RiverSource Mid Cap Growth Fund A INVPX 76931W103 RiverSource Mid Cap Growth Fund R4 76931W509 RiverSource Mid Cap Value Fund A AMVAX 76931G876 RiverSource Mid Cap Value Fund R2 RMVTX 76931G769 RiverSource Mid Cap Value Fund R3 RMCRX 76931G751 RiverSource Mid Cap Value Fund R4 76931G835 RiverSource Mid Cap Value Fund R5 RSCMX 76931G744 RiverSource Minnesota Tax-Exempt Fund A IMNTX 768918500 RiverSource New York Tax-Exempt Fund A INYKX 768918880 RiverSource Partners Aggressive Growth Fund A ASGFX 76931F100 RiverSource Partners Aggressive Growth Fund R2 76931F589 3 of 10 SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST NASDAQ FUND NAMES Class Symbol CUSIP RiverSource Partners Aggressive Growth Fund R3 76931F571 RiverSource Partners Aggressive Growth Fund R4 RSASX 76931F407 RiverSource Partners Aggressive Growth Fund R5 76931F563 RiverSource Partners Fundamental Value Fund A AFVAX 76931F860 RiverSource Partners Fundamental Value Fund R4 76931F837 RiverSource Partners International Select Growth Fund A AXGAX 768920100 RiverSource Partners International Select Growth Fund R4 768920506 RiverSource Partners International Select Value Fund A APIAX 768920860 RiverSource Partners International Select Value Fund R4 768920829 RiverSource Partners International Small Cap Fund A AISCX 768920811 RiverSource Partners International Small Cap Fund R4 768920761 RiverSource Partners Select Value Fund A AXVAX 76931F811 RiverSource Partners Select Value Fund R4 76931F779 RiverSource Partners Small Cap Equity Fund A AXSAX 76931F753 RiverSource Parnters Small Cap Equity Fund R4 76931F720 RiverSource Partners Small Cap Growth Fund A AXSCX 768917817 RiverSource Partners Small Cap Growth Fund R2 768917676 RiverSource Partners Small Cap Growth Fund R3 768917668 RiverSource Partners Small Cap Growth Fund R4 RSLGX 768917767 RiverSource Partners Small Cap Growth Fund R5 768917650 RiverSource Partners Small Cap Value Fund A ASVAX 76931F696 RiverSource Partners Small Cap Value Fund R2 RSVTX 76931F555 RiverSource Partners Small Cap Value Fund R3 RSVRX 76931F548 RiverSource Partners Small Cap Value Fund R4 RSGLX 76931F662 RiverSource Partners Small Cap Value Fund R5 RSCVX 76931F530 RiverSource Portfolio Builder Aggressive Fund A AXBAX 76931T100 RiverSource Portfolio Builder Aggressive Fund R4 76931T407 RiverSource Portfolio Builder Conservative Fund A ABDAX 76931T506 RiverSource Portfolio Builder Conservative Fund R4 76931T803 RiverSource Portfolio Builder Moderate Aggressive Fund A AXMAX 76931T886 RiverSource Portfolio Builder Moderate Aggressive Fund R4 76931T852 RiverSource Portfolio Builder Moderate Conservative Fund A AUCAX 76931T845 RiverSource Portfolio Builder Moderate Conservative Fund R4 76931T811 RiverSource Portfolio Builder Moderate Fund A ABUAX 76931T795 RiverSource Portfolio Builder Moderate Fund R4 76931T761 RiverSource Portfolio Builder Total Equity Fund A AXTAX 76931T753 RiverSource Portfolio Builder Total Equity Fund R4 76931T720 4 of 10 SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST NASDAQ FUND NAMES Class Symbol CUSIP RiverSource Precious Metals and Mining Fund A INPMX 768923104 RiverSource Precious Metals and Mining Fund R4 768923500 RiverSource Real Estate Fund A ARLAX 76931M600 RiverSource Real Estate Fund R4 76931M873 RiverSource Recovery and Infrastructure Fund A RRIAX 76932C338 RiverSource Recovery and Infrastructure Fund R2 RRIRX 76932C288 RiverSource Recovery and Infrastructure Fund R3 RRISX 76932C270 RiverSource Recovery and Infrastructure Fund R4 RRIYX 76932C262 RiverSource Recovery and Infrastructure Fund R5 RRIZX 76932C254 RiverSource Retirement Plus 2010 Fund A 76932C106 RiverSource Retirement Plus 2010 Fund R2 76932C791 RiverSource Retirement Plus 2010 Fund R3 RSRPX 76932C783 RiverSource Retirement Plus 2010 Fund R4 RSERX 76932C775 RiverSource Retirement Plus 2010 Fund R5 RSPRX 76932C767 RiverSource Retirement Plus 2010 Fund Y 76932C205 RiverSource Retirement Plus 2015 Fund A 76932C304 RiverSource Retirement Plus 2015 Fund R2 76932C759 RiverSource Retirement Plus 2015 Fund R3 RSRTX 76932C742 RiverSource Retirement Plus 2015 Fund R4 RSEMX 76932C734 RiverSource Retirement Plus 2015 Fund R5 RSCUX 76932C726 RiverSource Retirement Plus 2015 Fund Y 76932C403 RiverSource Retirement Plus 2020 Fund A 76932C502 RiverSource Retirement Plus 2020 Fund R2 76932C718 RiverSource Retirement Plus 2020 Fund R3 RSEPX 76932C692 RiverSource Retirement Plus 2020 Fund R4 RSMTX 76932C684 RiverSource Retirement Plus 2020 Fund R5 RSUCX 76932C676 RiverSource Retirement Plus 2020 Fund Y 76932C601 RiverSource Retirement Plus 2025 Fund A 76932C700 RiverSource Retirement Plus 2025 Fund R2 76932C668 RiverSource Retirement Plus 2025 Fund R3 RSMPX 76932C650 RiverSource Retirement Plus 2025 Fund R4 RSPLX 76932C643 RiverSource Retirement Plus 2025 Fund R5 RSURX 76932C635 RiverSource Retirement Plus 2025 Fund Y 76932C809 RiverSource Retirement Plus 2030 Fund A 76932C882 RiverSource Retirement Plus 2030 Fund R2 76932C627 RiverSource Retirement Plus 2030 Fund R3 RSRNX 76932C619 RiverSource Retirement Plus 2030 Fund R4 RSELX 76932C593 5 of 10 SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST NASDAQ FUND NAMES Class Symbol CUSIP RiverSource Retirement Plus 2030 Fund R5 RSEEX 76932C585 RiverSource Retirement Plus 2030 Fund Y 76932C874 RiverSource Retirement Plus 2035 Fund A 76932C866 RiverSource Retirement Plus 2035 Fund R2 76932C577 RiverSource Retirement Plus 2035 Fund R3 RSRRX 76932C569 RiverSource Retirement Plus 2035 Fund R4 RSMNX 76932C551 RiverSource Retirement Plus 2035 Fund R5 RSUSX 76932C544 RiverSource Retirement Plus 2035 Fund Y 76932C858 RiverSource Retirement Plus 2040 Fund A 76932C841 RiverSource Retirement Plus 2040 Fund R2 76932C536 RiverSource Retirement Plus 2040 Fund R3 RSRCX 76932C528 RiverSource Retirement Plus 2040 Fund R4 RSMMX 76932C510 RiverSource Retirement Plus 2040 Fund R5 RSPUX 76932C494 RiverSource Retirement Plus 2040 Fund Y 76932C833 RiverSource Retirement Plus 2045 Fund A 76932C825 RiverSource Retirement Plus 2045 Fund R2 76932C486 RiverSource Retirement Plus 2045 Fund R3 RSRUX 76932C478 RiverSource Retirement Plus 2045 Fund R4 RSNNX 76932C460 RiverSource Retirement Plus 2045 Fund R5 RSUPX 76932C452 RiverSource Retirement Plus 2045 Fund Y 76932C817 RiverSource Short Duration U.S. Government Fund A IFINX 76931X101 RiverSource Short Duration U.S. Government Bond Fund R4 76931X507 RiverSource Small Cap Advantage Fund A ASAAX 768917601 RiverSource Small Cap Advantage Fund R2 768917718 RiverSource Small Cap Advantage Fund R3 768917692 RiverSource Small Cap Advantage Fund R4 RSNMX 768917874 RiverSource Small Cap Advantage Fund R5 768917684 RiverSource Small Company Index Fund A ISIAX 76931T688 RiverSource Small Company Index Fund R4 76931T662 RiverSource Strategic Allocation Fund A IMRFX 76931Q106 RiverSource Strategic Allocation Fund R2 76931Q502 RiverSource Strategic Allocation Fund R3 76931Q601 RiverSource Strategic Allocation Fund R4 76931Q403 RiverSource Strategic Allocation Fund R5 RSALX 76931Q809 RiverSource Strategic Income Allocation Fund A RSGAX 76932K108 RiverSource Strategic Income Allocation Fund R2 RSDOX 76932K405 RiverSource Strategic Income Allocation Fund R3 RSARX 76932K504 6 of 10 SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST NASDAQ FUND NAMES Class Symbol CUSIP RiverSource Strategic Income Allocation Fund R4 RSTRX 76932K603 RiverSource Strategic Income Allocation Fund R5 RSFRX 76932K702 RiverSource Tax-Exempt Bond Fund A INTAX 76931P504 RiverSource Tax-Exempt High Income Fund A INHYX 768919607 RiverSource U.S. Government Mortgage Fund A AUGAX 76931X606 RiverSource U.S. Government Mortgage Fund R4 76931X879 Seligman Asset Allocation Aggressive Growth Fund A STHAX 816352108 Seligman Asset Allocation Balanced Fund A SATVX 816352850 Seligman Asset Allocation Growth Fund A SATWX 816352504 Seligman Asset Allocation Moderate Growth Fund A SANAX 816352819 Seligman Capital Fund A SCFIX 816326102 Seligman Capital Fund R2 SCFRX 816326607 Seligman Capital Fund R5 SCLIX 816326508 Seligman Common Stock Fund A SCSFX 816332100 Seligman Common Stock Fund R2 SCSRX 816332605 Seligman Common Stock Fund R5 SCSIX 816332506 Seligman Communications & Information Fund A SLMCX 816333108 Seligman Communications & Information Fund R2 SCIRX 816333603 Seligman Communications & Information Fund R5 SCMIX 816333504 Seligman Core Fixed Income Fund A SIVAX 81633Q107 Seligman Core Fixed Income Fund R2 SIVRX 81633Q602 Seligman Core Fixed Income Fund R5 SIVIX 81633Q503 Seligman Emerging Markets Fund A SHEMX 81633C702 Seligman Emerging Markets Fund R2 SERRX 81633C678 Seligman Emerging Markets Fund R5 SERIX 81633C728 Seligman Frontier Fund A SLFRX 816334106 Seligman Frontier Fund R2 SFFRX 816334601 Seligman Frontier Fund R5 SFFIX 816334502 Seligman Global Growth Fund A SHGOX 81633C884 Seligman Global Growth Fund R2 SGGRX 81633C660 Seligman Global Growth Fund R5 SGLIX 81633C710 Seligman Global Smaller Companies Fund A SHGAX 81633C207 Seligman Global Smaller Companies Fund R2 SGSRX 81633C652 Seligman Global Smaller Companies Fund R5 SGSIX 81633C694 Seligman Global Technology Fund A SHGTX 81633C504 Seligman Global Technology Fund R2 SGTRX 81633C645 Seligman Growth Fund A SGRFX 816335103 7 of 10 SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST NASDAQ FUND NAMES Class Symbol CUSIP Seligman Growth Fund R2 SGFRX 816335608 Seligman Growth Fund R5 SGFIX 816335509 Seligman High-Yield Fund A SHYBX 816336309 Seligman High-Yield Fund R2 SHYRX 816336861 Seligman High-Yield Fund R5 SHIIX 816336879 Seligman Income & Growth Fund A SINFX 816338107 Seligman Income & Growth Fund R2 SIFRX 816338503 Seligman Income & Growth Fund R5 SINIX 816338602 Seligman International Growth Fund A SHIFX 81633C108 Seligman International Growth Fund R2 SIGRX 81633C637 Seligman International Growth Fund R5 SIGIX 81633C686 Seligman Large-Cap Value Fund A SLVAX 816356109 Seligman Large-Cap Value Fund R2 SLVRX 816356851 Seligman Large-Cap Value Fund R5 SLVIX 816356877 Seligman LaSalle Global Real Estate Fund A SLDAX 81633A102 Seligman LaSalle Global Real Estate Fund R2 SLDRX 81633A607 Seligman LaSalle Global Real Estate Fund R5 SLDIX 81633A508 Seligman LaSalle Monthly Dividend Real Estate Fund A SREAX 81633W104 Seligman LaSalle Monthly Dividend Real Estate Fund R2 SRERX 81633W500 Seligman LaSalle Monthly Dividend Real Estate Fund R5 SREIX 81633W609 Seligman Municipal Fund Series, Inc.: California High-Yield A SCHYX 816351308 California Quality A SCTQX 816351209 Colorado A SCOEX 816346886 Florida A SFLEX 816351506 Georgia A SXGAX 816346829 Louisiana A SLOTX 816346704 Maryland A STXMX 816346803 Massachusetts A SMATX 816346209 Michigan A STEMX 816346605 Minnesota A SMNNX 816346308 Missouri A SXFMX 816346878 National A SNXEX 816346100 New York A SNYTX 816346407 New Jersey A SNJTX 816340103 Pennsylvania A SPTEX 816342109 North Carolina A SNCTX 816351407 8 of 10 SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST NASDAQ FUND NAMES Class Symbol CUSIP Ohio A SOTEX 816346506 Oregon A SLORX 816346860 South Carolina A SXSCX 816346811 Seligman Smaller-Cap Value Fund A SSCVX 816356406 Seligman Smaller-Cap Value Fund R2 SSVRX 816356844 Seligman Smaller-Cap Value Fund R5 SSVIX 816356869 Seligman TargETFund 2015 A STJAX 81634T704 Seligman TargETFund 2015 R2 STJRX 81634T852 Seligman TargETFund 2015 R5 STJIX 81634T860 Seligman TargETFund 2025 A STKAX 81634T100 Seligman TargETFund 2025 R2 STKRX 81634T605 Seligman TargETFund 2025 R5 STKIX 81634T506 Seligman TargETFund 2035 A STZAX 81634T712 Seligman TargETFund 2035 R2 STZRX 81634T654 Seligman TargETFund 2035 R5 STZIX 81634T662 Seligman TargETFund 2045 A STQAX 81634T779 Seligman TargETFund 2045 R2 STQRX 81634T720 Seligman TargETFund 2045 R5 STQIX 81634T738 Seligman TargETFund Core A SHVAX 81634T845 Seligman TargETFund Core R2 SHVRX 81634T787 Seligman TargETFund Core R5 SHVIX 81634T795 Seligman U.S. Government Securities Fund A SUSGX 816336101 Seligman U.S. Government Securities Fund R2 SGVRX 816336853 Threadneedle Emerging Markets Fund A IDEAX 768914103 Threadneedle Emerging Markets Fund R4 768914509 Threadneedle Emerging Markets Fund R5 REMFX 768914343 Threadneedle European Equity Fund A AXEAX 768915100 Threadneedle European Equity Fund R4 768915506 Threadneedle Global Equity Fund A IGLGX 768914822 Threadneedle Global Equity Fund R2 768914566 Threadneedle Global Equity Fund R3 768914558 Threadneedle Global Equity Fund R4 768914780 Threadneedle Global Equity Fund R5 RGERX 768914541 Threadneedle Global Equity Income Fund A RTNAX 768914525 Threadneedle Global Equity Income Fund R2 RGEOX 768914475 Threadneedle Global Equity Income Fund R3 RGETX 768914467 Threadneedle Global Equity Income Fund R4 RGEYX 768914459 9 of 10 SCHEDULE A Institutional - A, R, Y Shares to RiverSource Funds Dealer Agreement FUND INFORMATION LIST NASDAQ FUND NAMES Class Symbol CUSIP Threadneedle Global Equity Income Fund R5 RGEFX 768914442 Threadneedle Global Extended Alpha Fund A RTAAX 768914434 Threadneedle Global Extended Alpha Fund R2 REAOX 768914384 Threadneedle Global Extended Alpha Fund R3 RTNRX 768914376 Threadneedle Global Extended Alpha Fund R4 REYRX 768914368 Threadneedle Global Extended Alpha Fund R5 REAFX 768914350 Threadneedle International Opportunity Fund A INIFX 768915605 Threadneedle International Opportunity Fund R2 768915795 Threadneedle International Opportunity Fund R3 768915787 Threadneedle International Opportunity Fund R4 IDIYX 768915878 Threadneedle International Opportunity Fund R5 768915779 MONEY MARKET FUNDS RiverSource Cash Management Fund A IDSXX 768913105 RiverSource Cash Management Fund R5 768913709 RiverSource Cash Management Fund Y IDYXX 768913402 RiverSource Tax-Exempt Money Market A ITFXX 76931J102 Seligman Cash Management Fund A SCMXX 816329106 Seligman Cash Management Fund R2 SMRXX 816329700 Seligman Cash Management Fund R5 SMIXX 816329601 10 of 10
